UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4461



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TADEO PEDRO REYES, a/k/a Pedro Reyes Tadeo, a/k/a Antonio Perez
Ramirez,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen, Sr.,
Senior District Judge. (1:06-cr-00385-WLO)


Submitted:   March 25, 2008                 Decided:   March 27, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tadeo Pedro Reyes appeals the sentence imposed after he

pled guilty to distribution of methamphetamine, possession of a

firearm during a drug trafficking crime, and possession of a

firearm by an illegal alien.      Reyes’ attorney has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).           Reyes

has not filed a pro se informal brief.         The Government declined to

file a brief.     Finding no error, we affirm.

          The only issue counsel raises is whether Reyes’ sentence

was reasonable.    This court will affirm a sentence if it is “within

the statutorily prescribed range and is reasonable.”               United

States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 547

U.S. 1142 (2006).        A sentence that falls within the properly

calculated advisory Guidelines range is entitled to a presumption

of reasonableness.       United States v. Johnson, 445 F.3d 339, 341

(4th Cir. 2006); see Rita v. United States, 127 S. Ct. 2456,

2462-69   (2007)     (upholding      application     of   presumption     of

reasonableness to within-guidelines sentence).

           Reyes argues that the district court imposed a greater

sentence than was necessary because he has lived in the United

States for seventeen years, he has a family who needs his support,

and faces certain deportation because he is without legal status.

Because   Reyes    was   sentenced    within   the   properly   calculated

Guidelines range, his sentence is presumptively reasonable.             This


                                     - 2 -
court reviews his sentence under a deferential abuse of discretion

standard.   See Gall v. United States, 128 S. Ct. 586, 597 (2007).

After reviewing the record, we conclude the district court did not

abuse its discretion.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Reyes’ conviction and sentence.             This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -